Title: To James Madison from Sylvanus Bourne, 18 March 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Consular Office of USA—March 18h. 1802.
					
					I here transmit in course the  last numbers of the Leyden Gazette.
					Altho’ many months have passed since the preliminaries of peace were signed between F. E we are yet waiting for the final arrangment of this important buisness; which leaves us in a 

State of suspense painfull to the mind & extremely prejudicial to the general Interests of 

Commerce. Some persons are of opinion that we are not yet arrived at the end of the war. I am 

however led to argue, that if the Coalesced Powers of Europe were not able to carry on a War 

against France in which they had been engaged for many years, their ability to commence a new 

one at this moment must be very problematical.
					It is certain that the last movement of the British Govt. in ordering a respectable 

fleet to Sea, with an expedition, has created much alarm & caused Strong apprehension as 

to the result of the negotiation. I rather view it as a measure of proper precaution on their 

part or done to give a Stimulous to the deliberations at Amiens, Seeing that delay on this 

point is peculiarly detrimental to the interests of Britain.
					The visit of the late Stadholder’s son to Paris gives rise to various opinions & speculations which each party construes its own way. The most reasonable presumption is 

that it is for the purpose of arranging the species & quantum of indemnity which his father is to 

receive for the loss of his possessions in this Country. It gives me much pleasure to find by the 

late report of the Secretary of the Treasury on the finances of the UState that our Country 

enjoys so great a Share of prosperity & I hope it may be rendered more so by a happy union 

of Sentiment among the people & exertion for the public good. The misfortunes of Europe 

afford us a lesson which if wise we shall not fail to profit of. I have the honor to be With great 

Respect Yr. Ob Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
